Citation Nr: 0007291	
Decision Date: 03/17/00    Archive Date: 03/23/00

DOCKET NO.  98-06 579A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to a higher initial evaluation for systemic 
lupus erythematosus.

2.  Entitlement to an effective date prior to December 12, 
1994, for a grant of service connection for systemic lupus 
erythematosus. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to April 
1971.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from June 1997 and April 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Des Moines, Iowa (RO), in which the RO granted the 
veteran service connection and assigned him a 30 percent 
evaluation for systemic lupus erythematosus, effective from 
December 12, 1994, and then denied him an earlier effective 
date for this grant of service connection.

The Board notes that the veteran has initiated, but not 
perfected, an appeal of the RO's November 1998 denial of 
entitlement to service connection for a heart condition 
secondary to service-connected lupus and entitlement to 
service connection for hemorrhoids.  In a letter received in 
January 1999, he expressed disagreement with the November 
1998 denial.  In January 1999, the RO issued a statement of 
the case in response.  To date, however, the veteran has not 
filed a substantive appeal referring to these issues; 
therefore, these issues are not now before the Board for 
appellate review. 


FINDING OF FACT

The RO received the veteran's claim for service connection 
for lupus on December 12, 1994.



CONCLUSION OF LAW

The veteran does not satisfy the requirements for an 
effective date prior to December 12, 1994, for a grant of 
service connection for systemic lupus erythematosus.  38 
U.S.C.A. §§ 5101, 5110 (West 1991); 38 C.F.R. §§ 3.151, 
3.160, 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks an earlier effective date for a grant of 
service connection for lupus.  He claims that he tried to 
apply for service connection in 1974 or 1975, but individuals 
advised him to file a pension claim instead.  A specific 
claim in the form prescribed by the Secretary must be filed 
in order for benefits to be paid to any individual under the 
laws administered by VA.  38 U.S.C.A. § 5101(a) (West 1991); 
38 C.F.R. § 3.151(a) (1999). Generally, the effective date of 
an award of disability compensation based on an original 
claim shall be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400 
(1999).  However, the effective date of an award of 
disability compensation shall be the day following separation 
from active service or the date entitlement arose if the 
claim is received within one year after separation from 
service.  38 C.F.R. § 3.400(b)(2)(i).

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (1999); Brannon v. West, 12 
Vet.App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet.App. 
196, 199 (1992).  Any communication indicating an intent to 
apply for a benefit under the laws administered by the VA may 
be considered an informal claim provided it identifies, but 
not necessarily with specificity, the benefit sought.  38 
C.F.R. § 3.155(a) (1999); Servello, 3 Vet.App. at 199 
(holding that 38 C.F.R. § 3.155(a) does not contain the word 
"specifically," and that making such precision a 
prerequisite to acceptance of a communication as an informal 
claim would contravene the Court's precedents and public 
policies underlying the statutory scheme).  To determine when 
a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim.  Quarles v. Derwinski, 3 Vet.App. 129, 
134 (1992).

In this case, there is no evidence of record that the veteran 
submitted an original claim for service connection for lupus, 
informal or otherwise, prior to December 12, 1994.  In 
December 1976, the RO received a VA Form 21-526 (Veteran's 
Application for Compensation or Pension) from the veteran, 
which referred to the veteran's back. Thereafter, in July 
1983, the veteran submitted an informal claim for ulcers.  
This document did not include a reference to lupus.  

On December 12, 1994, the RO received another VA Form 21-526 
(Veteran's Application for Compensation or Pension) from the 
veteran, which specifically noted lupus as the disease for 
which the claim was being made.  The RO construed this 
document as an original claim of entitlement to service 
connection for lupus, and accepted its receipt date as the 
date of the claim for purposes of determining the effective 
date of the award of service connection.

In written statements received during the pendency of this 
appeal, and during a hearing held before the undersigned 
Board Member in January 2000, the veteran asserted that the 
effective date of the grant of service connection should be 
earlier than December 12, 1994.  He maintains that his claim 
is warranted on two bases: (1) The initial manifestations of 
his lupus first arose in service, when he was shown to have a 
positive VRDL; and (2) He tried to file a claim for service 
connection for residuals of Agent Orange exposure in 1974 or 
1975, but individuals told him that, because he had not 
served in Vietnam, he should file a claim for pension 
benefits instead.  

With regard to the first contention, the Board notes that, 
under 38 C.F.R. 
§ 3.400(b)(2)(i), it may only assign an effective date of the 
day following separation from active service in a case in 
which the RO received the claimant's claim within one year 
after separation from service.  In this case, the veteran 
does not claim, nor does the evidence show, that the RO 
received a claim for service connection for lupus within a 
year of the veteran's April 1971 separation from service.  
With regard to the second contention, the Board acknowledges 
that the VA Form 21-526 (Veteran's Application for 
Compensation or Pension) received by the RO in December 1976 
could possibly be construed as a claim for both pension and 
service connection.  See 38 C.F.R. § 3.151(a); Stewart v. 
Brown, 10 Vet.App. 15, 18 (1997) (holding that a claim for 
pension may be considered a claim for compensation in some 
circumstances and that the VA Secretary may exercise his 
discretion regarding the contents of the veteran's 
application).  However, the veteran's application cannot be 
construed as a claim for service connection for lupus because 
it contains no reference to lupus.  The only medical 
condition mentioned in the application is a back disorder.   

Based on the foregoing, the Board finds that the evidence 
does not satisfy the requirements for an effective date prior 
to December 12, 1994, for a grant of entitlement to service 
connection for systemic lupus erythematosus.  Therefore, the 
veteran's claim must be denied.


ORDER

Entitlement to an effective date prior to December 12, 1994, 
for a grant of service connection for systemic lupus 
erythematosus is denied. 


REMAND

In a June 1997 rating decision, the RO granted the veteran 
service connection and assigned him a 30 percent evaluation 
for systemic lupus erythematosus manifested by synovitis with 
arthralgias and stiffness involving the shoulders, elbows, 
hands, fingers and knees, effective from December 12, 1994.  
The veteran initiated an appeal of this decision in July 
1997.  Subsequently, in a rating decision dated September 
1997, the RO recharacterized the disability as systemic lupus 
erythematosus with synovitis and arthralgias of multiple 
joints and increased the evaluation assigned this disability 
to 60 percent, effective from June 2, 1997.  In a rating 
decision dated April 1998, the RO granted separate 10 percent 
evaluations for each joint affected by lupus, effective from 
September 22, 1997, which resulted in a combined disability 
evaluation of 90 percent.  The veteran claims that his lupus 
should be evaluated at 100 percent because it renders him 
totally disabled.   

The veteran is actually disputing the initial evaluation 
assigned his lupus.  This fact is significant because, 
recently, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) issued a decision distinguishing a 
claim for an increased evaluation from a claim for a higher 
initial evaluation, and allowing for the assignment of staged 
evaluations when the latter type of claim is involved.  See 
Fenderson v. West, 12 Vet.App. 119, 126-27 (1999).  As a 
result of this decision, there are three rating periods at 
issue in this case:  prior to June 2, 1997, when a 30 percent 
evaluation was assigned; from June 2, 1997 to September 21, 
1997, when a 60 percent evaluation was assigned; and from 
September 22, 1997, when separate 10 percent evaluations for 
each joint affected by lupus were assigned. 

As the record stands, the Board is unable to determine 
whether a higher initial evaluation is warranted for all of 
the rating periods at issue.  Despite the fact that the 
veteran has received regular medical treatment since his 
discharge from service and there is an extensive amount of 
medical evidence of record, the file contains no treatment 
records dated after 1996 or VA examination reports dated 
after April 1998.  Inasmuch as the veteran's representative 
testified at the January 2000 hearing that the veteran's 
lupus has deteriorated since the last VA examination 
conducted in April 1998, the Board believes that the veteran 
should be afforded another VA examination for the purpose of 
determining the current level of severity of his lupus.  

In addition, during the April 1998 examination and January 
2000 hearing, the veteran mentioned that his lupus and other 
medical conditions necessitated the use of multiple 
prescription medications.  The Board assumes these 
conditions, which are claimed to be totally disabling, also 
necessitate visits with physicians.  To be certain, while 
this claim is in Remand status, the RO should contact the 
veteran and inquire as to whether there are any pertinent 
medical records outstanding.  If there are pertinent medical 
records missing from the claims file, the RO should obtain 
them.  

To ensure that the Board's decision is based on a complete 
record, this case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
request that he provide the names and 
addresses of all health care providers 
who have treated him since 1996 for 
lupus.  After securing any necessary 
authorizations, the RO should obtain and 
associate with the claims file any such 
treatment records not already contained 
in the claims file.

2.  After completing the above, the RO 
should afford the veteran a VA 
examination to ascertain the severity of 
his lupus.  The RO should send 
notification of the scheduled examination 
to the veteran's latest address of 
record, and warn him that failure to 
report to the examination might result in 
an unfavorable decision.  The RO should 
provide the examiner with a copy of this 
Remand and the veteran's claims file for 
review in conjunction with the 
examination.  Following a comprehensive 
evaluation, during which all indicated 
studies deemed necessary are conducted, 
the examiner should indicate, utilizing 
the nomenclature set forth in the rating 
schedule, the level of impairment caused 
by the veteran's service-connected lupus.  
The examiner should discuss each joint 
affected by the lupus, and express the 
rationale on which he bases his opinion.

3.  Following the above development, the 
RO should review the examination report 
to determine whether it complies with the 
previous instruction.  If the report is 
deficient in any regard, the RO should 
take immediate corrective action.

4.  Following the receipt of any 
additional evidence, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought is not granted, the RO 
should furnish the veteran and his 
representative a supplemental statement 
of the case and afford them an 
opportunity to respond thereto before the 
claims file is returned to the Board for 
further appellate review.

The purpose of this REMAND is to obtain additional medical 
information, and the Board intimates no opinion, favorable or 
unfavorable, as to the merits of this claim.  The veteran is 
free to submit any additional evidence he wishes to have 
considered in connection with his current appeal; however, he 
is not required to act unless otherwise notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 



